DETAILED ACTION
1. 	Claims 13-34 are pending in this application 
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
                                    	Supplemental Office Action. 
3, 	This Office Action Replace the Office Action mailed on  02/17/2022. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 13-34 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Charles Thacker hereafter (Thacker), US Patent Application Publication No.: 20050114773, filed on December 23, 20041. 

As to claim 13, Thacker teaches A computing device (Fig.1 [0036], Fig.1 a computer100  ), comprising: 
a memory (Fig.1 [0036], system memory 120), 
a display  for displaying data stored in the memory (Fig.1 [0036],  a monitor 107 or other type of display device designed to display  shape or object generated by the computer and stored in memory 120, wherein the object includes as lines, arrows, circles, squares, rectangles, triangles, and the like, ), and 
one or more processing units (Fig.1 [0036], in FIG. 1, the computer 100 includes a processing unit 110,) configured to identify a command (Fig.1 [0036], [0038] user may enter commands and information into the computer 100 through input devices, such as a keyboard 101 and a pointing device 102, or pen 166 and digitalize 165. The command corresponds to the editing modes that include texts and symbol inserting as shown in FIG.4 , and cutting, pasting, bolding, underlining, italicizing, coloring, shading, un-deleting, undoing (see [0125]), and automatically identify one or more variables, associated with at least one function ( Fig.1, [0038], [0052], [0168], methods is designed to automatically recognize the new handwritten ink words at the time the edit mode is activated for a flow. The a pen digitizer 165 and accompanying pen or user input device 166 are  functions that can be performed in conjunction with the computer operating systems of the computer system shown in the Fig.1.The one or more variables corresponds to the handwritten ink words, and the least one function corresponds to the  pen digitizer 165 and accompanying pen 166), representing a plurality of at least one location in the memory( inherent,  the handwritten ink words  after handwriting recognition software activate automatically recognize the handwritten characters and symbols automatically store in specific location into);
 wherein, the at least one function is configured to automatically determine one of the plurality of at least one location at which to apply the command to at least one character or graphic object, based on at least one portion of the command (Fig.4 [0052], for example the handwriting recognition software activate automatically as the user enters text or graphic symbol using the digitalizer165 and the pen 166.  The handwriting recognition software automatically recognize the location of the handwritten character and the graphic symbol to be inserted and display on the screen as shown in Fig. 4)

As to claim 14, Thacker teaches a surface for detecting user input ([0038] As one example, a pen digitizer 165 and accompanying pen or user input device 166 are provided in order to digitally capture freehand input. The surface for detecting corresponds to the pen digitizer 165).

As to claim 15, Thacker teaches an indication of the command being within the user input ([0038] As one example, a pen digitizer 165 and accompanying pen or user input device 166 are provided in order to digitally capture freehand input.). 

As to claim 16, Charles teaches the display and the surface are of a touch screen ([0043], a user's own finger can be the stylus 204 and used for selecting or indicating portions of the displayed image on a touch-sensitive or proximity-sensitive display).

As to claim 17, Thacker teaches automatically determine one of the plurality of at least one location is further based on at least one portion of an indication of the command (Fig.4 [0052], for example the handwriting recognition software activate automatically as the user enters text or graphic symbol using the digitalizer165 and the pen 166.  The handwriting recognition software automatically recognize the location of the handwritten character and the graphic symbol to be inserted and display on the screen as shown in Fig. 4).

As to claim 18, Thacker teaches the command comprises a command to automatically: select, insert, paste, delete, remove, replace, move, copy, cut  ( Fig.4, [0144], [0151],  with editing mode various functions that can be performed such as break word, recognize handwriting, underline, italicize, copy, cut, bold, insert bullet, insert graphic object)or change an attribute of, the at least one character ( Fig.4, [0144], [0151],  with editing mode various functions that can be performed such as break word, recognize handwriting, underline, italicize, copy, cut, bold, insert bullet, insert graphic object), and wherein the attribute of at least one character  comprises font type, size, style or color, or bold, italic, underline, double underline, dotted underline, strikethrough, double strikethrough, capitalized, small caps, or all caps, or the command comprises to automatically: insert, paste, select, delete, remove, copy, cut, change an attribute of  or move, the at least one graphic object, and wherein the attribute of at least one graphic object  comprises color, style or line thickness ([0144], For example, in the editing mode, a user may tap on a word to set an insertion point, or drag the input device to select one or more words. In both instances, a context menu appear that indicates available editing options for the selected words (e.g., copy, cut, underline, bold, italics, etc.).)

As to claim 19, Thacker teaches the at least one function is further configured to set a location within the determined one of the plurality of at least one location in the memory, by moving or extending selection from a current location in the memory as represented on the display ([0193], editing functions including, but not limited to selecting, cutting, erasing, copying, pasting, un-deleting, undoing, expanding the flow box dimensions (horizontally and/or vertically. For example copying and pasting operation of a text move the  text from one location to different location on the screen, and the copied and pasted text  occupy different location in the memory) to at least one of:
right or left of the current location; above or below the current location (For example copying and pasting operation of the text move the  text from current location to different location, the different location  where  the location the  pasted text moves  can be anywhere  left , right above or below the current location). 
a start location or end location within graphic objects (for example expanding the flow box dimensions (horizontally and/or vertically), the starting and ending location is automatically determined by the processing unit then display to the user). Similarly  in the process of underling a text, the starting and ending positions of the line is determined by the processing unit)  ).

As to claim 20 Thacker teaches moving from the current location in the memory comprises moving to: a start location or end location in the memory , a starting location within the determined one of the plurality of at least one location, or an ending location within the determined one of the plurality of at least one location ([0193], editing functions including, but not limited to selecting, cutting, erasing, copying, pasting, un-deleting, undoing, expanding the flow box dimensions (horizontally and/or vertically. For example expanding the flow box dimensions (horizontally and/or vertically), the starting and ending location is automatically determined by the processing unit then display to the user). Similarly  in the process of underling a text, the starting and ending positions of  the line is determined by the processing unit).  

As to claim 21 Thacker teaches the determined one of the plurality of at least one location comprises one of:
a starting location or ending location of a range of locations (Fig.14 )
a starting location or a single location at which to select, delete, copy, cut, replace, paste, insert or change color or font type of, a character or at least one graphic object (Fig.4, [01444], [0151], [0125] with editing mode various functions that can be performed such as break word, recognize handwriting, underline, italicize, copy, cut, bold, insert bullet, insert graphic object. In order to carry out the cutting, pasting, bolding, underlining, italicizing, coloring and shading operation the starting and ending pints (x-y coordinate) ) determined by the system as shown in Fig.14); ,
 a location to which to move a character or at least one graphic object, a starting location or ending location within a range of locations from which to remove a character or at least one graphic object (Fig.14), and 
a starting location or ending location within a range of locations to which to move a character or at least one graphic object (Fig.14).  

As to claim 22, Thacker teaches the display is further for displaying the indication of the command ([0144], [0151], a context menu may appear that indicates available editing options for the selected words (e.g., copy, cut, underline, bold, italics, etc.). This context menu may be programmed to disappear if the user does not tap an entry within a few seconds.); and 
wherein in response to detecting an indication to apply the command at the determined one of the plurality of at least one location([0144],  when context menu  appear that indicates available editing options for example underlining or bolding, the system identify the location of   the text that should be underline or bold and carry out the operation of underling or bolding). 
the computing device is configured to display the command, applied at the determined one of the plurality of least one location, in place of the displayed indication of the command ( Fig.13, [0144], [0151], For example, when in the editing mode, tapping on a word cause a pop-up menu to appear that includes various options, such as break word, recognize handwriting, underline, italicize, copy, cut, bold. Thus, after the editing is completed the context menu disappear if the user does not tap an entry within a few seconds. Further Fig.13 illustrate the handwriting insertion process).  

As to claim 23 Thacke teaches a first portion of the computing device comprises the surface and the display (Fig. 1,[0038], As one example, a pen digitizer 165 and accompanying pen or user input device 166, and monitor 107), and a second portion of the computing device, configured to carry out tasks of the computing device, is hosted at a server (The pen digitizer 165 coupled to the processing unit 110 via the serial port interface 106 and the system bus 130, as shown in FIG. 1, the processing unit is carry out various editing operation that include handwritten character recognition using  handwriting recognition software); and
 wherein in response to detecting an indication within the user input, the first portion of the computing device is configured to transmit data, associated with the indication to the second portion of the computing device, and to utilize data transmitted in response by the second portion of the computing device, to assist a user (Fig. 1,[0038], the user input the a text using the pen 165 and the pen digitizer 166,  then processing unit carry out the handwriting recognition process using handwriting recognition software, and display the handwritten character on the monitor as shown in Fig.4)

Claim 24 is rejected the same as claim 13 except claim 24 is directed to a method claim. Thus, argument analogous to that presented above for claim 13 is applicable to claim 24.

Claim 25 is rejected the same as claim 17 except claim 25 is directed to a method  claim. Thus, argument analogous to that presented above for claim 17 is applicable to claim 25.

Claim 26 is rejected the same as claim 18 except claim 26 is directed to a method claim. Thus, argument analogous to that presented above for claim 26 is applicable to claim 18.
Claim 27 is rejected the same as claim 19 except claim 27 is directed to a method claim. Thus, argument analogous to that presented above for claim 19 is applicable to claim 27.

Claim 28 is rejected the same as claim 20 except claim 28 is directed to a method claim. Thus, argument analogous to that presented above for claim 20 is applicable to claim 28.

Claim 29 is rejected the same as claim 21 except claim 29 is directed to a method claim. Thus, argument analogous to that presented above for claim 21 is applicable to claim 29.

As to claim 30 Thacker teaches A computing device (Fig.1), comprising: a memory (Fig.1 unit 120 system memory), a display for displaying data stored in the memory (Fig.1 display device, or  monitor 107) , a surface for detecting user input (Fig.1, a pen 165 an pen digitizer166) , and one or more processing units (Fig.1 processing unit 110), configured to identify a command, and automatically identify one or more variables, associated with at least one function (), representing a plurality of at least one location in the memory (Fig.4 [0052], for example the handwriting recognition software activate automatically as the user enters text or graphic symbol using the digitalizer165 and the pen 166.  The handwriting recognition software  stored in the memory activated by the processing unit automatically, and the processing  unit automatically  carry out the handwritten character recognition process); 
wherein, the at least one function is configured to automatically determine one of the plurality of at least one location at which to insert or paste, based on the command (Fig.4 [0052], the processing unit automatically determine the location where the handwritten character, the drawing and the symbol as shown in figure are display). 

Claim 31 is rejected the same as claim 16.

As to claim 32 Thacker teaches the command comprises a command to, automatically: insert or paste one or more characters, graphic objects, objects, images, pictures, drawings, frames, horizontal lines, or symbols ([0052], Figs.3 and 4, for example the handwriting recognition software can activated automatically and/or periodically by the system (e.g., running in background) as the user enters text, and when activated carry out handwriting character recognition process).

Claim 33 is rejected the same as claim 30 except claim 33 is directed to a method claim. Thus, argument analogous to that presented above for claim 30 is applicable to claim 33.

Claim 34 is rejected the same as claim 32 except claim 32 is directed to a method claim. Thus, argument analogous to that presented above for claim 33 is applicable to claim 34.


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699